PER CURIAM.
Ryan Ray (defendant) appeals his life sentence without the possibility of parole, which was imposed by the trial court after a jury found him guilty of committing the crimes of felony murder and robbery. The defendant was a juvenile (age 16) at the time the crimes were committed, but he was tried as an adult. At the time of sentencing, the trial court did not have the benefit of our decision in Horsley v. State, 121 So.3d 1130 (Fla. 5th DCA 2013) (hold*703ing that the only sentencing option in juvenile murder cases is life imprisonment with the possibility of parole after twenty-five years). Accordingly, we affirm the defendant’s conviction, but reverse his life sentence and remand for the imposition of a sentence of life imprisonment with the possibility of parole after twenty-five years as required by Horsley.
REVERSED and REMANDED.
SAWAYA, PALMER and BERGER, JJ., concur.